Citation Nr: 1118894	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for left elbow epicondylitis claimed as secondary to the service-connected residuals of a gunshot wound of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 30 percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  He was awarded, in part, the Combat Infantryman's Badge and Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, denied service connection for left lateral epicondylitis, to include on a secondary basis.  The RO also granted service connection for PTSD; an initial 30 percent rating was assigned; effective December 29, 2006--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran appealed the RO's August 2007 rating action to the Board. 

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D. C.  A copy of the hearing transcript has been associated with the claims files. 

The issue of entitlement to service connection for a right shoulder scar has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that it must remand the service connection and initial evaluation claims on appeal for appropriate procedural and substantive development. Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

With respect to the Veteran's claim for service connection fro a left elbow epicondylitis, he contends that it is secondary to, or has been aggravated by, his service-connected residuals of a gunshot wound of the right shoulder.  Specifically, he argues that his left elbow disorder is the result of an intravenous line that he received after he sustained a gunshot wound to the left shoulder during military service.  He also argues that his left elbow epicondylitis is the result of overcompensating patterns caused by the service-connected residuals of a gunshot wound of the right shoulder.  (See VA Forms 21-4138, Statements In Support of Claim, dated and signed by the Veteran in December 2006 and September 2007, and June 2010 VA examination report).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service- connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The post-service medical evidence of record does not adequately address whether or not the Veteran's currently diagnosed left lateral epicondylitis was aggravated (italics added for emphasis), as opposed to being caused by, the service-connected residuals of a gunshot wound of the right shoulder.  In July 2010, VA examined the Veteran to determine the etiology of his left elbow disorder.  After a review of the claims files and physical evaluation of the Veteran, a VA nurse practitioner (NP) opined that it was "less likely as not (less than 50/50 probability)" that the Veteran's left lateral epicondylitis was "caused by or a result of" his service-connected right arm gunshot wound residuals.  The VA NP concluded that the above-cited disability was the result of the Veteran's post-service employment as an auto mechanic.  (See June 2010 VA orthopedic examination report).  

The June 2010 NP failed to provide an opinion on whether or not the service-connected residual of a gunshot wound of the right shoulder had aggravated (italics added for emphasis), as opposed to having caused, the Veteran's left lateral epidcondylitis.  Id.  A medical opinion that addresses the aggravation component of the Veteran's secondary service connection claim is required pursuant to the above-cited regulation.  In formulating the requested opinion on remand, the VA examiner must address the above-cited June 2010 VA NP's negative opinion and a May 2007 VA occupational therapist's positive impression that the Veteran's [left] elbow discomfort was likely due to compensatory patterns with his left upper extremity that were due to bilateral (italics added for emphasis) shoulder weakness.  (See May 2007 VA treatment record). 

To ensure that all due process requirements are met, the RO/AMC should give the Veteran another opportunity to present information and/or evidence pertinent to his appeal.  In particular, the RO should ensure that the Veteran is properly notified as to what evidence is needed to support service connection for left elbow epicondylitis on a secondary basis.  A June 2007 letter from the RO to Veteran informed him of the requirements to prevail on a claim for serve connection a direct basis, but did not include those for secondary service connection.  In readjudicating the secondary service connection claim on appeal, the Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because VA received the Veteran's secondary service connection claim in December 2006, the revised version is applicable to his claim.  

In view of the foregoing, the Board finds that prior to further appellate review of the Veteran's claim for service connection for left lateral epicondylitis, to include as secondary to service-connected residuals of a gunshot wound of the right shoulder, a VA orthopedic examination that addresses the questions below is in order.

Regarding the Veteran's claim for an initial evaluation in excess of 30 percent for PTSD, a March 2011 letter from a VA social worker reflects that beginning in May 2011, the Veteran was scheduled to attend classes for his PTSD at the VA Community Based Outpatient Clinic (CBOC) in Fredericksburg, Virginia--a satellite facility of the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, Virginia.  Records from the above-cited VA CBOC are not contained in the claims files.  Because these treatment records might contain evidence showing that the Veteran's PTSD had increased in severity throughout the appeal, they are relevant to the claim on appeal.  See Fenderson v. West. 12 Vet. App. 119, 126 (1999), (holding that staged ratings are appropriate in any initial rating claim in which distinct time periods with different ratable symptoms can be identified).  Thus, on remand, VA treatment records from the VA CBOC in Fredericksburg, Virginia should be obtained and associated with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, the above-cited VA social worker also reported that for years, the Veteran had sought treatment for his PTSD from the Cover Program in Fredericksburg, Virginia.  While a single February 2007 treatment report from the above-cited private medical facility is contained in the claims files, ongoing treatment records of the Veteran are absent.  As records from this private facility may contain probative information regarding the current severity of the Veteran's service-connected PTSD efforts to retrieve them are required.  See 38 C.F.R. § 3159(c)(1)(2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted in writing and, consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010), he must be notified of the information and evidence needed to substantiate his claim for service connection for left lateral epicondylitis claimed as secondary to the service-connected residuals of a gunshot wound of the right shoulder.  This letter must address the provisions of 38 C.F.R. § 3.310 (2010).  

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his left elbow disorder and PTSD.  Of particular interest, are treatment records pertaining to psychiatric treatment of the Veteran from the VA CBOC in Fredericksburg, Virginia, dated from May 2011.  

In addition, after securing a release form, the RO/AMC must contact the Cover Program, P. O. Box 1284, Charlottesville, Virginia 22901 and request all treatment records of the Veteran.  All records received must be included in the Veteran's claims files. If the search for such records has negative results, documentation to that effect should be included in the claims files.  

Any records obtained must be associated with the claims files.  All attempts to procure records should be documented in the claims files.  If the RO cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims files.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA orthopedic examination or comparably qualified examiner to review the claims files. The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner. In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion. In particular:

(i) Is any currently present left elbow disorder related to the Veteran's period of military service and;

(ii) Has any currently present left elbow disorder been caused or aggravated (made permanently worse) by the service-connected residuals of a gunshot wound of the right shoulder.  

In formulating each of the above-requested opinions, the examiner is instructed to comment on the following VA opinions:  (i) May 2007 VA occupational therapist's opinion that the cause of the Veteran's left elbow discomfort was likely due to compensatory patterns being used with his left upper extremity due to bilateral shoulder (italics added for emphasis) weakness; and, (ii) June 2010 VA examiner's opinion that the Veteran's left elbow disorder was less likely as not (less than 50/50 probability) caused by or a result of his service-connected right arum gunshot wound residuals, but was a result of his post-service employment as an auto mechanic.  (See June 2010 VA orthopedic examination report).  

The examiner must provide a rationale for his or her opinion, and indicate that a review of the claims files was conducted.

4.  After the above-requested development is completed, the RO should arrange for any further development deemed necessary, regarding the service connection and initial evaluation claims on appeal, to include scheduling a psychiatric examination to determine the current severity of the Veteran's PTSD, if indicated.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the Veteran's secondary service connection and initial evaluation claims on appeal.  In readjudicating the secondary service connection claim, the RO must consider 38 C.F.R. § 3.310.  The RO's adjudication of the claim of entitlement to an initial rating in excess of 30 percent for PTSD should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, supra, are warranted.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them an appropriate time period for response before the claims files are returned to the Board for further appellate consideration.
The purpose of this remand is to assist the Veteran with the procedural and substantive development of his secondary service connection and initial evaluation claims.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his service connection and initial evaluation claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in evaluating his service connection and initial evaluation claims based on the evidence of record.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

